Title: Thomas Jefferson to David Michie, 20 June 1812
From: Jefferson, Thomas
To: Michie, David


          
            Sir Monticello June 20h ’12 
             Your letter of June 17h to Mr Peyton communicated to me on the 18h & that of the 18h to myself delivered the same day conveyed the first notice I have ever had that you claimed a single foot of the lands which had belonged to the late Bennett Henderson. I am a bonafide purchaser of those lands and paid more for them than I thought their clear fee simple value, which I certainly should not have done had I known of any well grounded claim, still I wish to hold nothing which the laws do not authorise and acceed therefore to your proposition of referring the decision of our claims to learned counsel at Richmond. To prepare the case for them, our titles must be stated, and supported by documents produced, or by facts duly proven. I do not know that this can be better done than by regular pleadings in the same form as if offered to a Court and by taking depositions as to matters of fact all by joint consent. And when the case is ripened for decision lay the whole before the arbitrators. All this may be done without any expence. The law is your profession and has been mine we are both therefore compitent to prepare our own pleadings. This method will give us the advantage of being able to deposit the whole in any Court If, in any stage of the proceeding we see other advantages or necessity in that being in possession of lots No 8. 9 & 10 by deeds of bargain & Sale & duly recorded And by their nature Conveying both the possession and use, and also by the regular payment of the taxes, and of the lower lands by a Similer deed of bargain & Sale, by the actual possession of my tenants by regular receipts of the rents & the occupation of workmen on various occasions of repair,—it will rest with yourself to commence your proceedings either as at Common law, or in chancery as you think best. I promise you on my part that no unnecessary delays or difficulty shall be practiced. In this way we may make up our issue whether in Common law or Chancery in much less time than Could be done by pleadings from Court to Court. The only delay of any moment which I can foresee may be in precureing the depositions of distant witnesses. If this mode meets your approbation be so good as to say by a line at your leisure
            Accept the assurance of my respectsTho Jefferson
          
          
            PS. Since writing the above I receive information that you have set a number of hands to work on the dower lands. The taking possession of the thing in question being contrary to your proposition to refer it to arbitration, I hope you will withdraw them after to day, that our proceedings may not change the amicable form proposed by yourself and so much preferred by me
          
        